EXAMINER'S AMENDMENT

1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was received in an email sent by Mr. Keith Lim on August 23, 2021, upon Mr. Lim granting a permission to Examiner to communicate with him by electronic mail in regards to any subject matter related to this application. 

     The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application. The following listing provides amended claims with deleted material crossed out and new material underlined to show the changes made.

1. (Currently amended) A handover method involving multiple core networks, comprising: 
transmitting, by a first base station, a handover request message to a second base station directly or through a core network;
or a failure reason;
wherein before the handover request message is transmitted to the second base station, the method further comprises: receiving at least one of information about a core network suggested to be handed over, or load information for each core network of the multiple core networks supported by a cell of the second base station; and determining a handover type according to the at least one of information about a core network suggested to be handed over, or load information for each core network of the multiple core networks supported by the cell of the second base station; and
wherein transmitting, by the first base station, the handover request message to the second base station comprises: transmitting a corresponding handover request message to the second base station according to the determined handover type,
wherein transmitting, by the first base station, the handover request message to the second base station comprises one of:
transmitting, by the first base station, the handover request message to the second base station, wherein the handover request message carries the handover type, and the handover type indicates a handover for connecting to a Next Generation Core Network (NGC) or a handover for connecting to an Evolved Packet Core (EPC);
transmitting, by the first base station, a new handover request message to the second base station, wherein the new handover request message is one of: an Xn interface handover request message, a handover request message for connecting to the NGC, or a handover request message for connecting to the EPC; or
transmitting, by the first base station, the handover request message to the second base station through a new Transport Network Layer (TNL) interface between the base stations, the new TNL interface between the base stations is a TNL interface for an Xn interface message.

2  (Cancelled)

3. (Previously Presented) The method of claim 1, wherein after the feedback message from the second base station is received, the method further comprises: 
determining, based on the feedback message, whether to initiate a handover request message of another handover type to the second base station, wherein the another handover type is different from the handover type initiated by the handover request message.


4. (Original) The method of claim 1, wherein after the feedback message from the second base station is received, the method further comprises:  
in response to determining to initiate a handover request message of another handover type to the second base station, redetermining a handover type according to the information about a core network suggested to be handed over by the second base station and information about a core network supported by a cell of the first base station; and 
retransmitting the handover request message to the second base station, wherein the handover request message carries information about the redetermined handover type. 
 

5     (Cancelled)


6. (Currently amended) A handover method involving multiple core networks, comprising: 

transmitting a feedback message to the first base station, wherein the feedback message carries at least one of: information about a core network suggested to be handed over; or a failure reason;
wherein before the handover request message is received from the first base station, the method further comprises: transmitting at least one of information about a core network suggested to be handed over or load information for each core network of the multiple core networks supported by a cell of a second base station to the first base station to enable the first base station to determine a handover type corresponding to the handover request message, wherein the handover request message satisfies one of: 
carrying the handover type, wherein the handover type indicates a handover for connecting to a Next Generation Core Network (NGC) or a handover for connecting to an Evolved Packet Core (EPC);
being one of: an Xn interface handover request message, a handover request message for connecting to the NGC, or a handover request message for connecting to the EPC; or
being transmitted through a new Transport Network Layer (TNL) interface between base stations, wherein the new TNL interface between the base stations is a TNL interface for an Xn interface message.


7. (Previously Presented) The method of claim 6, wherein transmitting the feedback message to the first base station comprises: 
in response to determining that a handover of the handover type carried in the handover request message is incapable of being executed, returning the feedback message to the first base station. 


8. (Cancelled) 


9. (Previously Presented) The method of claim 6, wherein after the feedback message is transmitted to the first base station, the method further comprises: 
receiving a handover request message retransmitted by the first base station.


10  (Cancelled) 



11. (Currently amended) A handover device involving multiple core networks, comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to: 
transmit a handover request message to a second base station directly or transmit the handover request message to the second base station through a core network;
receive a feedback message from the core network or the second base station, wherein the feedback message carries at least one of: information about a core network suggested to be handed over; or a failure reason;
wherein before the handover request message is transmitted to the second base station, the processor is further caused to: receive at least one of information about a core network suggested to be handed over, or load information for each core network of the multiple core networks supported by a cell of the second base station; and determine a handover type according to the at least one of information about a core network suggested to be handed over, or load information for each core network of the multiple core networks supported by the cell of the second base station; and
wherein the processor is further caused to transmit the handover request message to the second base station in following manners: transmit a 
wherein the processor is further caused to transmit the handover request message to the second base station in one of following manners:
transmit the handover request message to the second base station, wherein the handover request message carries the handover type, and the handover type indicates a handover for connecting to a Next Generation Core Network (NGC) or a handover for connecting to an Evolved Packet Core (EPC);
transmit a new handover request message to the second base station, wherein the new handover request message is one of: an Xn interface handover request message, a handover request message for connecting to the NGC, or a handover request message for connecting to the EPC; or
transmit the handover request message to the second base station through a new Transport Network Layer (TNL) interface between base stations, wherein the new TNL interface between the base stations is a TNL interface for an Xn interface message.


12 - 13  (Cancelled) 


14. (Previously Presented) The device of claim 11, wherein the processor is further caused to determine whether to initiate a handover request message of another handover type to the second base station according to the feedback message, wherein the another handover type is different from the handover type initiated by the handover request message.

15. (Previously Presented) The device of claim 11, wherein the processor is further caused to, in response to determining to initiate a handover request 


16. (Currently amended) A handover device involving multiple core networks, comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform the method of claim 6, wherein the method comprises: 
receiving a handover request message from a first base station; 
transmitting a feedback message to the first base station, wherein the feedback message carries at least one of: information about a core network suggested to be handed over; or a failure reason;
wherein before the handover request message is received from the first base station, the method further comprises: transmitting at least one of information about a core network suggested to be handed over or load information for each core network of the multiple core networks supported by a cell of a second base station to the first base station to enable the first base station to determine a handover type corresponding to the handover request message,
wherein the handover request message satisfies one of: 
carrying the handover type, wherein the handover type indicates a handover for connecting to a Next Generation Core Network (NGC) or a handover for connecting to an Evolved Packet Core (EPC);
being one of: an Xn interface handover request message, a handover request message for connecting to the NGC, or a handover request message for connecting to the EPC; or 
being transmitted through a new Transport Network Layer (TNL) interface between base stations, wherein the new TNL interface between the base stations is a TNL interface for an Xn interface message.

17. (Previously Presented)The device of claim 16, wherein the processor is further caused to:
in response to determining that handover of the handover type is incapable of being executed, return the feedback message to the first base station. 


18. (Cancelled) 


19. (Previously Presented) The device of claim 16, wherein the processor is further caused to receive a handover request message retransmitted by the first base station. 


20. (Cancelled)


21. (Cancelled)

 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	   /C.Q.T./
		/ALPUS HSU/           Primary Examiner, Art Unit 2465